Title: To George Washington from John Jay, 10 May 1779
From: Jay, John
To: Washington, George



Sir,
Philadelphia 10th May 1779

Congress have directed their Thanks to be presented to Colonel Van Schaick & the Troops under his Command on the Onandaga Expedition—It appears to me most proper that this be communicated to him by your Excellency, & therefore a Copy of the Resolution on that Subject is enclosed.
The Conduct of Colonels Davies, & Harrison in their Conferences with the British Commissioners respecting a Cartel is approved by Congress, & a copy of the Resolutions on that head is now transmitted. I have the honor to be with the greatest Respect & Esteem your Excellency’s most Obedt Servant
John Jay Presidt
